ORDER REVERSING CONVICTION AND REMANDING FOR NEW TRIAL
The appellee, State of Oklahoma, has filed a “Motion for Order to Remand Case to Trial Court with Instructions to Vacate *474Judgment and Sentence and Grant Appellant a New Trial” in the above styled and numbered appeal, conceding that a possible conflict of interest exists because Tom Giu-lioli, who originally represented the appellant later accepted a position as an Assistant District Attorney and aided in the prosecution of the appellant. See, Skelton v. State, 672 P.2d 671 (Okl.Cr.1983).
Being sufficiently advised in the premises, this Court finds that the State’s motion should be and the same hereby is GRANTED, and the above styled and numbered cause should be and the same hereby is REVERSED and REMANDED.
IT IS SO ORDERED.
WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 1st day of November, 1984.
HEZ J. BUSSEY, P.J.
ED PARKS, J.
TOM BRETT, J.